          Case 3:20-cv-00154-SB       Document 20      Filed 05/05/20   Page 1 of 2




R. Lind Stapley, OSB No.: 030531
stapley@sohalang.com
Soha & Lang, P.S.
1325 Fourth Ave., Ste 2000
Seattle, WA 98101-2570
(206) 624-1800
(206) 624-3583 (fax)
Attorneys for Plaintiffs




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 PACIFIC INDEMNITY COMPANY,                                              3:20-CV00154-SB
 WESTCHESTER FIRE INSURANCE
 COMPANY f/k/a ACE INDEMNITY                     ORDER GRANTING ORS 465.480(4)
 INSURANCE COMPANY f/k/a CIGNA                   GOOD-FAITH SETTLEMENT AND
 INDEMNITY INSURANCE COMPANY                     ORDER OF DISMISSAL WITH
 f/k/a ALASKA PACIFIC ASSURANCE                  PREJUDICE
 COMPANY,

                              Plaintiffs,

         vs.

 AVISON LUMBER COMPANY, an
 Oregon corporation,

                              Defendant.



        This matter comes before the Court on a joint Motion to Approve Settlement (#8) under

Oregon Revised Statutes § 465.480(4) presented by Pacific Indemnity Company (“Pacific”),

Westchester Fire Insurance Company f/k/a ACE Indemnity Insurance Company f/k/a Cigna




ORDER GRANTING ORS 465.480(4) GOOD-FAITH SETTLEMENT AND ORDER OF DISMISSAL WITH
PREJUDICE – 1
No. 3:20-CV00154-SB

1200.00344 md28g903nh
             Case 3:20-cv-00154-SB        Document 20    Filed 05/05/20    Page 2 of 2




Insurance Company f/k/a Alaska Pacific Assurance Company (“Westchester”) and Avison

Lumber Company (“Avison”).

        The Court, having reviewed the pleadings and the lack of any objections, hereby

GRANTS the Motion (ECF No. 8). Accordingly, it is so ORDERED:

        1.       The settlement entered into by Pacific, Westchester and Avison is a “good faith
                 settlement agreement” under Oregon Revised Statutes § 465.480(4). Any claims
                 for contribution by any other Avison insurer against Pacific or Westchester for
                 the matters released in the settlement agreement are hereby barred.

        2.       The claims presented in the Complaint (ECF No. 1) are hereby dismissed with
                 prejudice and without costs or attorney fees to any party.

        3.       This case is now CLOSED.

DATED:              May 5      _, 2020


                                         _________________________________________
                                         Hon. Stacie F. Beckerman
                                         U.S. Magistrate Judge




ORDER GRANTING ORS 465.480(4) GOOD-FAITH SETTLEMENT AND ORDER OF DISMISSAL
WITH PREJUDICE – 2
No. 3:20-CV00154-SB

1200.00344 md28g903nh
